Citation Nr: 1014118	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-27 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, claimed as residual to a neck injury.

2.  Entitlement to service connection for headaches, to 
include as secondary to the cervical spine disorder.

3.  Entitlement to service connection for bilateral hearing 
loss, to include by way of aggravation.

4.  Entitlement to service connection for tinnitus, to 
include by way of aggravation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty (AD) from June 2004 to 
November 2005, including a year in Iraq.  He initially joined 
the Oregon National Guard in March 1979, and served up 
through at least 2006, with various unverified periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2006 
rating decision issued by the above Department of Veterans 
Affairs (VA) Regional Office (RO) which, in part, denied 
service connection for a neck disorder, headaches, bilateral 
hearing loss, and bilateral tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

The appellant contends that the onset of his bilateral 
hearing loss and tinnitus was in 1979, when he served on his 
initial period of ACDUTRA.  He also contends that he was on 
National Guard duty when he injured his neck in the 1980s.  
He further contends that said neck injury is the cause of his 
current headaches, and that his claimed conditions underwent 
an increase in severity while he was deployed to Iraq.

Review of the service medical treatment records in evidence 
indicates that the appellant has, at various times, 
identified the year of his neck injury as 1987, 1988, and 
1989.  It appears that the appellant was on ACDUTRA from 
October 7, 1985, to October 11, 1985.  A January 27, 1986, 
treatment note seems to indicate that he was on National 
Guard duty.  On May 5, 1986, he was injured in a motorcycle 
accident with resultant loss of consciousness and possible 
facial fractures; he was seen at the Portland Adventist 
Hospital, where X-rays of his cervical spine were 
accomplished.  He was cleared to return to normal military 
duty on May 13, 1986.  An audiogram performed in October 1985 
documented the presence of right and left high frequency 
hearing loss.  The report of a February 1987 physical 
examination again documented bilateral high frequency hearing 
loss and includes mention of chronic tinnitus.  A December 
1996 note also includes a notation of tinnitus.  The February 
2003 report of physical examination includes diagnoses of 
hearing loss and chronic headaches.  The appellant sought 
treatment for complaints of neck pain and headaches in 
February 2005, July 2005, and November 2005.  The appellant 
indicated on his Post Deployment Health Assessment that his 
health had gotten worse during his deployment, particularly 
with regard to his neck, headaches, and hearing loss.  A July 
2005 treatment note states that the cervical degenerative 
joint disease seemed to be the origin of the appellant's 
headaches.  A November 2005 treatment note indicates that the 
appellant's complaints were deployment-related.

The response from the National Personnel Records Center 
(NPRC) to the RO's request for verification of active duty 
dates states that the appellant was affiliated with the 
National Guard and that the RO should contact the appropriate 
Adjutant General or the appellant's unit.  A Report of 
Separation and Record of Service from the Washington National 
Guard reflects that the Veteran served as an enlisted member 
of the Oregon National Guard from March 3, 1979, to March 20, 
1997, when he was commissioned.  Although the RO requested 
verification of all periods of service in two 2008 letters to 
the Oregon National Guard, that information was never 
obtained.  In addition, it is unclear whether all of the 
appellant's National Guard service medical records are in 
evidence.

The appellant maintains that he was treated for his neck 
injury at the Little Rock Air Base Hospital, as well as at 
the VAMC in Little Rock, Arkansas.  It does not appear that 
the RO ever attempted to get the records from the Air Base 
Hospital.  While a Report of Contact is of record which 
indicates that some sort of search for records was performed 
at the VAMC in Little Rock, it is unknown whether the search 
for records included the years from 1985 to 1989.  

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
VA has a responsibility to obtain records generated by 
Federal government entities that may have an impact on the 
adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, in order to fulfill the duty to assist, 
all of the appellant's National Guard service medical and 
personnel records and VA records  be obtained and associated 
with the claims file.

The evidence of record has raised the issue of direct 
incurrence of hearing loss, tinnitus, and a neck injury.  The 
evidence of record has also raised the issue of secondary 
service connection for headaches, as well as the issues of 
the aggravation of pre-existing tinnitus, hearing loss, 
headaches, and neck disorders.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 
3.6(a), (c), (d).  ACDUTRA includes full-time duty in the 
Armed Forces performed by National Guard members for training 
purposes under 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive 
periods for service connection do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing AD or ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA, but the 
appellant is not entitled to the application of the 
presumption of soundness or the presumption of aggravation 
except for his AD.  38 U.S.C.A. §§ 101(24), 106, 1110.

Thus, an individual serving on AD is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service will rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any hearing loss, 
tinnitus, neck disorder, or headaches pre-existed the 
appellant's entry into active duty in June 2004.  (The 
Veteran has not alleged that he had any AD service before 
that deployment, and it thus appears that any service he had 
with the National Guard before June 2004 was either ACDUTRA 
or INACDUTRA.)  The RO also has not determined whether, if 
any of the claimed conditions did pre-exist his 2004-2005 AD 
service, there is clear and unmistakable evidence that the 
pre-existing disorder was not aggravated to a permanent 
degree in service beyond that which would be due to the 
natural progression of the condition.

The RO did not obtain a medical opinion on any of these 
questions.  The duty to assist also requires medical 
examination when such examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Readjudication on remand should reflect 
consideration of this theory, as well as all other applicable 
theories.

These considerations require the gathering of military 
records and medical records and further investigation by 
medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The Court has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/ROshould assure itself that all 
notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the 
implementing regulations found at 38 C.F.R. 
§ 3.159, and any other applicable legal 
precedent has been completed.

2.  The AMC/RO should attempt to verify the 
dates of the Veteran's active duty, active 
duty for training, and inactive duty training 
from 1979 to the present (which has not 
already been documented), and take all 
appropriate steps to secure the outstanding 
National Guard medical records or alternative 
records, as well as the National Guard 
personnel records or alternative records, 
from 1979 to the present.  

a.  The AMC/RO should request, from NPRC 
or other sources such as the appellant's 
National Guard unit(s) or the Oregon State 
Adjutant General, for the Veteran's 
National Guard personnel records and the 
rest of his service medical records.  If 
any location contacted suggests other 
sources, those sources should be 
encompassed by the search.

b.  The Veteran should be asked to submit 
all service medical and personnel records 
he has in his possession.

c.  Any evidence obtained should be 
associated with the claims file.  If there 
are no records, documentation used in 
making that determination  be set forth in 
the claims file.

3.  The AMC/RO should contact the appellant 
to obtain the names and addresses of all VA, 
private, or other government health care 
providers and treatment centers where he has 
been treated for any claimed condition since 
1979.  After securing the necessary 
release(s), the AMC/RO  obtain those records 
that have not been previously secured.  

a.  In particular, the AMC/RO should 
obtain the records from the Veteran's May 
1986 treatment at the Portland Adventist 
Hospital.

b.  The AMC/RO should also undertake 
another search for any treatment records 
for the Veteran at the VAMC in Little Rock 
between 1979 and 1990.

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should contain 
documentation of the attempts made.  The 
appellant and his representative  also be 
informed of the negative results and be given 
opportunity to secure the records.

5.  After the above development is completed, 
the AMC/RO should arrange for the review of 
the appellant's claims file by an 
otolaryngologist in order to determine 
whether any current hearing loss or tinnitus 
is attributable to the Veteran's military 
service.  

a.  The AMC/RO should identify for the 
reviewer the dates of the Veteran's 
initial period of ACDUTRA and the dates of 
each later period of service which can be 
verified.

b.  After reviewing the evidence of 
record, the reviewer should offer opinions 
as to whether the Veteran's hearing loss 
and tinnitus pre-existed any period of 
active duty; and if so, whether it is at 
least as likely as not that each pre-
existing disorder was aggravated 
(increased in severity beyond the normal 
progression) by any incident of service.

c.  The otolaryngologist should respond to 
the following specific questions and 
provide a full statement of the basis for 
the conclusions reached:


i.  On the basis of the clinical record 
and the known development 
characteristics of the diagnosed 
hearing loss, can it be concluded that 
any such currently diagnosed hearing 
loss existed at the time of Veteran's 
separation from ACDUTRA in August 1979, 
or at the time of his separation from 
any later period of duty?  Prior to the 
Veteran's entrance onto active duty in 
June 2004?  The reviewer should discuss 
audiometric testing results from 1979 
to the present, as well as the 
Veteran's description of his in-service 
hearing loss.

ii.  When is the first documented 
record of the existence of hearing loss 
for the Veteran?  When is the first 
documented record of the existence 
tinnitus for the Veteran?  The reviewer 
should discuss the Veteran's 
description of his exposure to weapons 
fire during basic training, as well as 
the audiometric testing results of 
record.

iii.  Is the Veteran's currently 
claimed hearing loss etiologically 
related to any incident of service, 
including exposure to weapons fire 
during basic training, or is the 
claimed hearing loss more likely due to 
some other cause or causes, including 
post-service noise exposure?

iv.  Is the Veteran's currently claimed 
tinnitus etiologically related to any 
incident of service, including exposure 
to weapons fire during basic training, 
or is the claimed tinnitus more likely 
due to some other cause or causes, 
including post-service noise exposure?

v.  Is any portion of the Veteran's 
current hearing loss or tinnitus caused 
by some aggravation of pre-existing 
hearing loss or tinnitus that occurred 
during his June 2004 to November 2005 
period of active duty?

d.  In assessing the relative likelihood 
as to origin and etiology of the 
conditions specified above, the reviewer 
should apply the standard of whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the claimed disorder is causally or 
etiologically related to any period of the 
Veteran's service, or whether such a 
causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

e.  Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

f.  Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

g.  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

h.  If the otolaryngologist determines 
that an examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the Veteran for 
such an examination.

6.  After completing any additional 
notification and/or development action deemed 
warranted by the record, the AMC/RO should 
arrange for a comprehensive review of the 
Veteran's claims file by an appropriately 
qualified physician, such as an orthopedist 
or a neurologist.  

a.  The AMC/RO should identify for the 
reviewer the dates of the Veteran's 
initial period of ACDUTRA and the dates of 
each later period of service which can be 
verified.

b.  The purpose of the review is to 
determine the nature, onset date, and 
etiology of any current cervical spine and 
headache pathology and specifically to 
determine whether current pathology is 
linked to the Veteran's service, as well 
as whether any portion of the appellant's 
current pathology pre-existed service or 
is related to a service-connected 
disability.

c.  After reviewing the evidence of 
record, the reviewer should offer opinions 
as to whether the Veteran's neck disorder 
and headaches pre-existed any period of 
active duty; and if so, whether it is at 
least as likely as not that each pre-
existing disorder was aggravated 
(increased in severity beyond the normal 
progression) by any incident of service.

d.  The reviewer should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:  

i.  The reviewer should list and discuss 
all documented head and neck injuries.

ii.  On the basis of the clinical record 
and the known development 
characteristics of the diagnosed neck 
disorder and headaches, can it be 
concluded that any such currently 
diagnosed pathology existed at the time 
of appellant's separation from ACDUTRA 
in August 1979, or at the time of his 
separation from any later period of 
duty?  Prior to the appellant's entrance 
onto active duty in June 2004?  The 
reviewer should discuss imaging results 
from 1979 to the present, as well as the 
appellant's description of his in-
service injury.

iii.  When is the first documented 
record of the existence of a head/neck 
injury for the appellant?  When is the 
first documented record of the existence 
chronic headaches for the appellant?  

iv.  Is the appellant's currently 
claimed neck disorder etiologically 
related to any incident of service, or 
is the claimed cervical pathology more 
likely due to some other cause or 
causes?

v.  Are the appellant's currently 
claimed headaches etiologically related 
to any incident of service, or is the 
claimed pathology more likely due to 
some other cause or causes?

vi.  Is any portion of the appellant's 
current cervical pathology or headache 
disorder caused by some aggravation of 
pre-existing neck pathology or headaches 
that occurred during his June 2004 to 
November 2005 period of active duty?  

e.  In assessing the relative likelihood 
as to origin and etiology of the 
conditions specified above, the reviewer 
should apply the standard of whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the claimed disorder is causally or 
etiologically related to the Veteran's 
active service, or whether such a causal 
or etiological relationship is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

f.  Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

g.  Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

h.  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
reviewer should clearly and specifically 
so specify in the report, and explain why 
this is so.


i.  If the reviewer determines that an 
examination is needed before the requested 
opinions can be rendered, the AMC/RO 
should schedule the Veteran for such an 
examination.

7.  After completing any additional 
notification and/or development action deemed 
warranted by the record, the AMC/RO should 
again review the record, including any newly 
acquired evidence, and re-adjudicate the 
issues on appeal.  The AMC/RO should ensure 
that direct, presumptive, aggravation, and 
secondary theories of service connection are 
considered.

8.  If any benefit sought on appeal remains 
denied, the Veteran and his representative  
be provided a Supplemental Statement of the 
Case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time  be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case  be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


